DETAILED ACTION
The present application, filed on (1/18/2019), is being examined under the first inventor to file provisions of the AIA .  A Non-Final office action was mailed on 9/11/2020 in response to Applicants election of claims 1-6 without traverse (7/6/2020). This office action is in response to Applicants amendments dated 12/11/2020.

Response to Amendment and arguments
Applicant’s arguments in support of amended claims are not persuasive in view of the present rejection. It is noted that prior art teaches that HBr etch could be done advantageously and ammonia plasma could then be used to remove bromine residue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Miyakura et al (US 20180040475) in view of Lo et al (US 6358859) and Hwang et al (US 6821907).
Miyakura et al etching a silicon film formed on a surface of a substrate accommodated in a processing container by supplying an hydrogen chloride etching gas to the substrate (Abstract and para [0005]), purging the processing container by supplying a hydrogen-containing gas that reacts with the etching gas as a purge gas into the processing container. Miyakura et al disclose hydrogen purge before and after the etch step (Para [0040] and second hydrogen purge (Fig 4)) and a film formation step after the second hydrogen purge (Fig 4 and 5E). 
Miyakura et al disclose Hcl gas as etching gas as an example, leaving the possibility of another gas but do not explicitly disclose Hbr as etching gas. 
Lo et al disclose etching of high aspect ratio etch using HBr (Col 1 lines 41-63).
It would therefore be obvious for one of ordinary skill in the art at the time of invention to have used Hbr as etching gas for its advantage in high aspect ratio etch.
Miyakura et al in view of Lo et al disclose chemisorption of Bromine which must be removed. Lo et al disclose bromine or halogen removal using water vapor but do not disclose ammonia purge (Abstract).  
Hwang et al disclose removal of halogen using water vapor plasma or ammonia plasma (Abstract and Col 6 line 55-61).
Therefore it would have been obvious for one of ordinary skill in the art to have used etching gas as being HBr for its advantage in high aspect ratio etch and to use ammonia as hydrogen containing gas to remove bromine residue which would be generated by HBr etch.
Regarding claim 2 since ammonia plasma could be used the process could be done in the same chamber.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyakura et al (US 20180040475) ) in view of Lo et al (US 6358859) and Hwang et al (US 6821907) and further in view of Huang et al (US 20170018427).
Regarding claim 6 Miyakura et al teach that the second film could be formed using plurality of gases MS (monosilane) and PH and teaches that the processing conditions could be similar to that of first film (para [0089]). Miyakura et al teach using DCS and DS gases alternately (Fig 4).
Alternately, formation of silicon containing film using plural gases concurrently or sequentially was well known as taught by Huang et al (para 0020).
Therefore it would have been obvious to form second film using plural gases concurrently or sequentially as taught by Miyakura et al or Huang et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716